Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-3,5,7-11, are rejected under 35 U.S.C. 103 as being unpatentable over Lubomirsky (US 2006/0033678) in view of Bacchi (US 6,155,768).
 	Re claims 1,7, Lubomirsky teaches a plasma processing system, comprising: a transfer chamber (generally area around 220), the transfer chamber including a plurality of sidewalls (generally at least the walls of 302’s, figures 2,2a,6,11,11a), each sidewall being connected with a plurality of process chambers (generally 202/204,206/208,212/210), a slit valve (generally 604) being further provided between a transfer chamber sidewall and each process chamber; each process chamber including a base therein for placing a substrate, the base including a central point that corresponds to a central point position of the substrate placed on the base; wherein at least two process chambers connected to a same sidewall form one process chamber group, wherein a first distance is provided between the central points of two bases in a first process chamber group, and a second distance is provided between the central points of two bases in a 
 	Re claim 2, Lubomirsky teaches (generally [0077], figures, note capability of independent vertical, pivotal, rotation, etc. of each arm) the remote rotating arm of each robot arm includes a proximal portion and a remote portion, a bending portion (generally see figures 2,2A,11,11A) connects between the remote portion and the proximal portion, the remote portions of the rotating arms capable of being disposed at the utmost tops of the two robot arms being parallel to each other and vertically stacked with each other, the remote portion covering the central point of the mechanical transfer device. For an alternate interpretation of the limitations as “bending” being more bent than Lubomirsky shows, Bacchi shows that explicitly bent bending portions are well known in the art for varied movement/transfer profile ability. It would have been obvious to have tried modifying Lubomirsky as claimed in order to minimize and adjust its profile as needed for varied movement profiles and transfer needs of different situations.
 	Re claim 3, Lubomirsky teaches (generally [0077], figures, note capability of independent vertical, pivotal, rotation, etc. of each arm) each robot arm includes at least three rotating arms and three robot arm rotating 
 	Re claims 5,8-11, Lubomirsky as already noted above teaches varied process chamber spacings and layouts and independent arm movements and their associated methods of use and it would have been obvious to one of ordinary skill in the art prior to filing to have modified Lubomirsky to have any including the angles/channels/tracks as claimed in order to allow the versatility of use with varied layouts and arrangements to achieve the production and transfer needs of varied situational needs.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lubomirsky (US 2006/0033678) in view of Bacchi (US 6,155,768) and Kremerman (US 2012/0063874).
 	Re claim 4, Lubomirsky teaches process chamber and system layouts may vary as already noted. Kremerman teaches at least one load lock (generally 184, cover figure) provided between two process chambers (generally 190E,190F) of the first process chamber group, and the two .

Claims 6,12 are rejected under 35 U.S.C. 103 as being unpatentable over Lubomirsky (US 2006/0033678) in view of Bacchi (US 6,155,768), Kremerman (US 2012/0063874) and Gage (US 8,060,252).
 	Re claims 6,12, Lubomirsky as already modified teaches two load locks. Having load locks vertically stacked is an equivalent alternative, shown for example by Gage (generally 104a,104b, figures). It would have been obvious to one of ordinary skill in the art prior to filing to have modified Lubomirsky as claimed in order to use an equivalent alternative load lock arrangement and inherent method of use to allow variation in movement profiles and thus increased flexibility in handling varied situational needs.

Conclusion

Kremerman (US 8,777,547) teaches (cover, figure 12,13) a robot entering process chambers at similar angles/channels/tracks as claimed.
Yae (US 5,764,013) teaches motors at each rotation joint of robot arm (figure 1).
 	Gilchrist (US 2012/0232690) teaches (generally [0051] and cover figure) transfer chamber sidewalls, load locks, independent upper arms, forearms and end effectors of transfer robot.
 	Pietrantonio (US 8,376,685) teaches vertically overlapping robot third arm/end effectors as claimed (cover figure).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LOWE whose telephone number is (571)272-6929.  The examiner can normally be reached on Hoteling M,Th,F 7am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL S. LOWE
Primary Examiner
Art Unit 3652



/MICHAEL S LOWE/Primary Examiner, Art Unit 3652